Title: From Mary Smith Cranch to Louisa Catherine Johnson Adams, 21 January 1811
From: Cranch, Mary Smith
To: Adams, Louisa Catherine Johnson



Quincy Jany 21d 1811

I feel asham’d My Dear Neice when I think how few Letters I have written to you since you left us. I should be inexcusable indeed if I had not known your other Friends had not kept you inform’d of the welfair of your dear Boys under our care. I have receiv’d three Letters from you, for which I sincerely thank you, the last august 27th considering the difficulties attending the conveyence of them tis a great favour so many of yours Should have reach’d your Friends here.
I am sorry your situation is not more agreable to you the many sacrifices you have made & are still making will never be appretiated or rewarded as they ought: but by him who knows the purity of the intentions & the integrity with which your invaluable Friend executes the Mission which he has accepted. From that Being who knows the Secrets of all Hearts he will receive a rich recompence in a better World.
When I look upon your lovely children & think how much they lose by your absence I feel a wish that I was better quallified to pour instruction into their tender & prolifac minds—but be assur’d we omit no opportunity to fix Principles which may lay a solid foundation for their Parents to build upon in some future time—They certainly posses uncommon powers of Mind. John will Make as good a reader as his Brother & is quick at arithmatic this I teach him, & he is very fond of the Study, he commits to memory very quick every thing that is requir’d of him him His writing you will judge off yourself as he will send a Letter. his health is much better than it used to be he has not needed a Physician but once since you left him he was threaten’d last october with a putrid sore Throat & was confin’d to his Chamber a week. he had a Fever & a very bad throat & Tongue, but by constant attention & the blessing of Heaven he soon recover’d & has been very well Since he has lost but one Tooth with us. I will take all the care I can to make them both keep them clean
Of George I cannot say enough—his Capacious Mind is ever craving knowledge—& his quickness of apprehension renders it a pleasing Task to afford him all the assistance in our power. History is his favourite Study he reads it almost every evening to Me & sometimes Suprises me by his judicious observations. Mr Cranch converses with him often upon such Subjects & he forgets nothing that is told him. when hearing his attitude is attention itself. there are many things in his Manner: & Temper which yet want to be corrected, but I think we gain upon him in both. there is no one can make more good resolutions than he does, as his reason ripens they will I doubt not be executed. one evening when reading the chapiter in the Bible from which he has quoted a verse in his Letter to you, he sprung up & said, “That is just like me aunt” I told him if he thought so he now had a subject to write to you upon as you had said he must mend of all his faults. the Ideas in his Lettes are all his own. I only help’d him to arrange them a little better than he had done he did not like to send it unless I would—he was detain’d from School a Month by a Sickness in mr Whitneys Family—it was a dreadful Fever which he had first himself but lightly. his youngest Daughter was soon after taken with it & dy’d. then his Son & two of his west India Scholars one of which dy’d & no one expected for a long time the life of his son, but he has recoverd & the Family are now all well. in the midst of the sickness mrs Whitney was put to Bed with a Daughter. they had a most distress’d Family for many weeks—
our children are all well. mrs greenleaf has another Son—we have just receiv’d mr Adams Lectures for which we sincerely thank him. the good effects of them are very visible at Cambridge they will be a Treasure in any Library. George is reading them, when he will get thro I know not. for his Notes are longer than his Fathers Text. will you present him my most respecful & affectionate regards within, & accept for yourself Sistir & mr Smith little charles included, the best wishes of both mr Cranch & your / affectionate Aunt
Mary Cranch